Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Currently, claims 21-35 are pending in the instant application.  Claim 1-20 have been canceled and claims 34-35 have been added.  This action is written in response to applicant’s correspondence submitted 12/21/2020. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
The amendment to claim 21 and 23 to recite “variants of SEQ ID NO 21 comprises at least nucleotides 6-17 of SEQ ID NO: 121 and is fully complementary over its length to SEQ ID NO: 102. and wherein the variant of SEP ID NO: 122 comprises at least nucleotides 6-16 of SEQ ID NO: 122. and is fully complementary over its length to SEQ ID NO: 104 except the T of position 11 in SEQ ID NO: 122”, the amendment to claim 23 to recite “blocker is up to 50 nucleotides in length” and “variant of SEQ ID NO 123 comprises at least nucleotides 6-27 of SEQ ID NO 123 and is fully complementary over its length to SEQ ID NO: 102 and wherein the variant of SEQ ID NO124 comprises at least nucleotides 6-28 of SEQ ID NO 124 and is fully complementary over its length to SEQ ID NO 104”, and the amendment to claim 31 to recite “ probe is up to 40 nucleotides in length” and “variant of SEQ ID NO125 comprises at least nucleotides of SEQ ID NO123 or the reverse complement thereof, and is fully complementary over its length to SEQ ID NO 102 or 104” is not supported in the disclosure and raises the issue of new matter. 	
The specification teaches an oligonucleotides is 5 to 50 nucleotides (see pg. 34, lines 1-3), the blocker oligonucleotide is typically 15 to 50 nucleotides (see pg. 34, line 34), and probe is 5 to 40 nucleotides in length (see pg. 35, line 9-10).  There is no support in the instant disclosure 
The specification teaches SEQ ID NO 121, 122, 123, 124 and 125 are primers and probes for SHOX2 and teaches SHOX2 gene associated region 3 of SEQ ID NO 101-105 (see table 1).  The specification further teaches the SHOX2 assay based on the genomic reference of SEQ ID NO 116 using blocker comprising SEQ ID NO 123, blocker probe of SEQ ID NO 125, forward primer of SEQ ID NO 121 and reverse primer of SEQ ID NO 122, however the specification does not provide support for the variants of the claimed nucleotide regions of each of the primer and probes.  Specifically the specification does not provide support for a variant that comprises nucleotides 6-16 of SEQ ID NO 122, nucleotides 6-17 of SEQ ID NO 121, nucleotides 6-27 of SEQ ID NO 123, nucleotides 6-28 of SEQ ID NO124 or nucleotides 6-13 of SEQ ID NO 123.  There is no indication in the specification for variants of the specific nucleotides for each of the sequences. Figure 2 provides alignment of primers SEQ ID NO 121, 122, probe SEQ ID NO 123 and blocker SEQ ID NO 125 with SEQ ID NO 116, however there is no indication of the specific nucleotide ranges claimed for variants nor does figure 2 provide alignment to SEQ ID NO 102 or 104.  While the specification provides support for variants, the specification only provides support for variants that are shifted up to from 1 to 10 nucleotides upstream or downstream of the respective target sequence or 1 to 10 nucleotides longer or shorter (see pg.15 
The response asserts in the response filed 12/21/2020, the amendment to the claims is supported by the specification on page 15, lines 3-10.  The specification on page 15, lines 3-10 provides support for primer that has a sequence that is 15-30 nucleotides substantially identification to SE QID NO102, 103, 104 or 105 however while this provides support for a primer that is 15-30 nucleotides in length this does not provide support for a variant of SEQ ID NO 121 that comprises at least nucleotides 6-17 and complementary over the length of SEQ ID NO 102, a variant of SEQ ID NO 122 that comprises nucleotides 6-16 that is complementary over the length of SEQ ID NO 104, a variant that comprises nucleotides 6-27 of SEQ ID NO 123, or a variant that comprises nucleotide 6-28 of SEQ ID NO 124 that is complementary over the length of SEQ ID NO: 104. 
The instant disclosure does not provide support for the amendment to the claims. 

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 23, 25-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim(s) recite(s) a law of nature which is a product of nature.  The claims a pair of methylation non-specific primers comprising the nucleic acid sequence of SEQ ID NO 121 and 122 or variant thereof, wherein the primers are Echeneis naucrates  and a variant of SEQ ID NO 122 that is shortened by 1 nucleotide at the 5’ end is identical Oryzias latipes (see sequence results).  While the exact sequence of SEQ ID NO 121 and 122 is not naturally occurring, variants that are shorter than SEQ ID NO 121 and 122, for example variants that are 15 nucleotides in length that comprise nucleotides 6-16 of SEQ ID NO 122 and nucleotides 6-17 of SEQ ID NO 121 are naturally occurring sequences and even though each sequence hits different genomic sequences both of these variants will be naturally occurring nucleic acid sequences. This judicial exception is not integrated into a practical application because the claims recite methylation non-specific primers Rattus norvegicus genomic sequence.  Additionally SEQ ID NO 125 and variants thereof are naturally occurring nucleic acid sequences.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recites variants of SEQ ID NO 121, 122, 123 and 125 which are naturally occurring and the primers and probes are structurally the same as the naturally occurring sequence and are not markedly different than the naturally occurring sequence.
Response to Arguments
The response traverses the rejection on page 5-6 of the remarks mailed 12/21/2020.  The response points to the 2014 guidance. The response asserts that the claims provide a pair of sequences which anneal to a specific template sequence.  The response asserts that the claims recite the sequence of primers that can be 5 nucleotides shorter or longer and can anneal to 5 nucleotides upstream or downstream of template, SEQ ID NO 102 and 104.  The response asserts that when all the limitations of the instant claims are considered applicants claim amounts to more than a judicially recognized exception under Step 2A of Alice framework.  The response nd  below, SEQ ID NO 122 is not fully complementary over 15 nucleotides to SEQ ID NO 104.  As addressed previously SEQ ID NO 122 has at most 11 contiguous bases with a T at position 11, specifically position 11-21 of SEQ ID NO 122 anneals to position 96563-9663 of SEQ ID NO 104 however it is not fully complementary over 15 to 30 nucleotides and the claim has been interpreted to be 15 nucleotides of SEQ ID NO 122 with a T at position 11.  As such this sequence is naturally occurring, as addressed above.  While applicant asserts that the limitations of annealing a target sequence is significantly more this is not found persuasive.  The function of annealing to a target sequence does not result in a markedly different sequence, the claimed variants are naturally occurring DNA that are not markedly different because the nucleotide sequence is not changed and a marked difference must be a significant difference more than an incidentally or trivial difference, such as ability to anneal to a target sequence. There is no structural difference between the variants claimed and the naturally occurring sequence, while the variants are shorter this does not change the sequence of the nucleotides and there is no 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 and 23 are indefinite over the recitation wherein the variant of SEQ ID 122 comprises at least nucleotides 6-16 of SEQ ID NO 122 and is fully complementary over its length to SEQ ID NO 104 except the T of position 11 in SEQ ID NO 122.  Claim 23 is further indefinite over the recitation of wherein the variant of SEQ ID NO 123 comprises at least nucleotides 6-27 and  is fully complementary over its length to SEQ ID NO 102 and wherein the variant of SEQ ID NO 124 comprises at least nucleotides 6-28 of SEQ ID NO 124 is fully complementary  over its length to SEQ ID NO 104. A variant that is complementary to a target sequence of SEQ ID NO 104 that comprises a T at position 11 in SEQ ID NO 122 is also unclear because SEQ ID NO 122 does not comprise a complementary region of SEQ ID NO 104 that is 
Claim 31 recites a variant of SEQ ID NO: 125 comprises at least nucleotides 6-13 of SEQ ID NO: 123 or the reverse complement thereof and is fully complementary over the length of SEQ ID NO 102 or 104.  SEQ ID NO 123 is not complementary to SEQ ID NO 125.  It is unclear what the variant of SEQ ID NO 125 comprises and what the sequence of the variant encompasses because the variant requires nucleotides of SEQ ID NO 123 that are complementary to SEQ ID NO 125 however SEQ ID NO 123 is not complementary to SEQ ID NO 125.  SEQ ID NO 125 is not complementary to SEQ ID NO 123, 102 or  104 and therefore it 
Response to Arguments
The response asserts that the claims have been amended to overcome the rejection of record. This response has been reviewed but not found persuasive.  The claims are indefinite for the reasons stated above.  Specifically the claims require that the primer is fully complementary to the target DNA, however this language is indefinite because 122 is not fully complementary to SEQ ID NO 104 and therefore the recitation of variants that are complementary to the target sequence of SEQ ID NO 104 renders the claim indefinite and is it unclear what primer sequence would meet the limitation to the claims in which the primers are complementary to SEQ ID NO 104, comprise a when SEQ ID NO 122 with a T a position 11 of SEQ ID NO 122  is not fully complementary to SEQ ID NO 104.  It is noted that an alignment of SEQ ID NO 122 and 104 show that SEQ ID NO 122 has at most 11 contiguous bases that comprise SEQ ID NO 104 and comprise the T at position 11 however an alignment of SEQ ID NO 122 and SEQ ID NO 104 does not find a region that fully complementary except for a T at position 11 of nucleotides 6-17 of SEQ ID NO122 to SEQ ID NO 104.  A variant of SEQ ID NO 122 that comprise position 6-17 to SEQ ID NO 104 does not meet all the required limitations of the claims. Additionally the variants of SEQ ID NO 123, 124 and 125 are indefinite for the reasons stated above.  As stated in the previous office action, the rejection can be overcome by removing the variant language from the 
Conclusion
Claims 22, 24, 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAE L BAUSCH/Primary Examiner, Art Unit 1634